

Equity Transfer Agreement
 
Party A: Sichuan Province Education Institutional Service Center (hereinafter
“Party A” in this agreement)
 
Party B: Shanghai Kid Castle Educational Info Constitution Company Limited
(hereinafter “Party B” in this agreement)
 
Party A and Party B conclude the agreement as follows based on the friendly
negotiation:
 
1. Party A would like to transfer 10% equity of Sichuan Lanbeisi Kid Castle
Education Development Co., Ltd (with a contribution of RMB80000) to Party B; the
payment manner is: Party B shall pay off all the equity transfer fee of RMB80000
within 5 days after all equity alteration registration/reference is completed
and the corresponding license and certificate is issued.
 
2. Party B will enjoy the right granted by the Company Law of Peoples’ Republic
of China and shall undertake the relevant obligation without extracting the
contribution after the equity transfer. If there is any breaching, the
shareholder itself shall undertake the economic and legal liabilities.
 
3. The alteration registration shall be transacted at the industrial and
commercial administration in time after the equity transfer. This agreement is
triplicate and becomes effective with the seals of both parties; each of both
parties holds one, and one is submitted to the industrial and commercial
administration for reference.
 
Party A (Seal): Sichuan Province Education Institutional Service Center
Party B (Seal): Shanghai Kid Castle Educational Info Constitution Company
Limited
 
Signature Date: 30 June 2007
 

--------------------------------------------------------------------------------

